DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-2, 4-7, 12 and 14-20 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 01/24/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “a rigid headband configured to be placed on the top of a head, wherein the rigid headband includes padding on an underside of the rigid headband configured to contact the top of the skull of a user; a first haptic device incorporated physically within the first circumaural ear cup, wherein the first haptic device is a mono, low-frequency driver configured to receive at least one of the first and second audio channels; a second haptic device incorporated physically within the second circumaural ear cup, wherein the second haptic device is a mono, low-frequency driver configured to receive at least one of the first and second audio channels; a physical control device positioned on one of the first circumaural ear cup or the second circumaural ear cup, wherein the headset is configured to modify the haptic output of one or more of the first haptic device and the second haptic device; a headphone jack capable of receiving audio information; and a wireless network interface capable of receiving audio information, wherein the first circumaural ear cup is capable of swiveling, and wherein the second circumaural ear cup is capable of swiveling” as shown in the independent claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             03/02/2022